Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 1 of 16 Pageid#: 2112




                               IN THE U.S. DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


   RUTH ANN WARNER, as Guardian of                      )
   JONATHAN JAMES BREWSTER WARNER                       )
                                                        )
          Plaintiff                                     )
                                                        )
   v.                                                   ) Case No. 6:19CV00055
                                                        )
   CENTRA HEALTH, INC., et al.                          )
                                                        )
          Defendants                                    )


        CENTRA HEALTH, INC.’S BRIEF IN SUPPORT OF MOTION TO ENFORCE
    COURT ORDER AND REQUIRE WARNER SIBLINGS TO REVIEW ALL DEVICES
     AND PRODUCE ALL RESPONSIVE COMMUNICATIONS AND DOCUMENTS

          Defendant Centra Health Inc. (“Centra”) moves the Court to enforce its Order dated August

   19, 2020, incorporating into this Action Orders and Discovery from Nonsuited State Court Action

   CL18-220, including the Order dated November 2, 2018 (the “Electronic Device Order”) (ECF

   No. 56 Exhibit C) attached hereto as Exhibit 1. Daniel Warner, Stephen Warner, Joshua Warner,

   Victoria Warner, Loveleelou Warner, James Warner and Philip Warner (the “Warner Siblings”)

   have not complied with the Court. Centra requests that the Court enforce the Electronic Device

   Order and require the Warner Siblings’ compliance.

                      FACTUAL BACKGROUND & PROCEDURAL HISTORY

          On January 11, 2016, Jonathan Warner attacked and endangered other patients and staff at

   Centra’s Psychiatric Emergency Center (“PEC”) at Lynchburg General Hospital (“LGH”).

   Jonathan Warner attacked Centra security officer Wes Gillespie (“Gillespie”) and attempted to

   steal Gillespie’s pistol. Jonathan Warner stole and fired Gillespie’s taser hitting Centra mental

   health safety support officer Jason Bryan (“Bryan”). Jonathan Warner then aimed the stolen taser
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 2 of 16 Pageid#: 2113




   at Gillespie and ran towards Gillespie. Gillespie warned Jonathan Warner to “Stop, drop it!” but

   Jonathan Warner disregarded Gillespie’s warning and continued charging full speed at Gillespie.

   Acting in self-defense and in defense of others, Gillespie shot Jonathan Warner. Gillespie fired

   his pistol four times in “rapid succession” all within less than five seconds. Warner suffered

   injuries. A security camera in the PEC recorded the incident. Following the incident, the

   Commonwealth Attorney reviewed the matter and determined that charges were unwarranted.

          Later that same day on January 11, 2016, Plaintiff’s counsel Paul Valois appeared at

   Centra’s Lynchburg General Hospital claiming to represent the Warner family. At all times since

   January 11, 2016, the Warner Siblings and their counsel have been aware of their duty to preserve

   all potentially relevant documents and information.

          On January 15, 2016, Plaintiff’s counsel Paul Valois identified himself as the Warner

   “family’s attorney” sent out a press release about the incident asking questions on behalf of the

   Warner family.

          Later that same day on January 15, 2016, Ruth Ann Warner and two of the Warner Siblings

   were interviewed about the incident by WSET ABC News 13. The news report also presented

   quotes from Plaintiff’s counsel Paul Valois identified as the Warner “family’s attorney.”

   https://wset.com/news/local/mothers-video-response-to-hospital-shooting

          On August 7, 2017, Plaintiff filed State Court Action CL18-220 against Centra. Seeking

   to avoid responsibility for Jonathan Warner’s own actions (which were illegal, intentional, reckless

   or negligent and proximately caused his injuries), Plaintiff alleged in State Court Action CL18-

   220 and continues to allege in this Action that “a[t] the time of the incident complained of herein,

   Jonathan was not of sound mind.” Amended Complaint ¶ 33 (ECF No. 92). Plaintiff further

   alleges that Jonathan Warner’s allegedly unsound mind at the time of the incident was the result
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 3 of 16 Pageid#: 2114




   of his failure to take his prescribed medications claiming that “[b]efore the injuries he suffered as

   a result of [the incident], when he was properly medicated, he was able to live a happy life at his

   mother’s home.” Id. at ¶ 46. Through Plaintiff’s own allegations, Jonathan Warner has put his

   mental state at the time of and before and after the incident squarely at issue.

          While the situation is unfortunate, Centra believes it acted appropriately under the

   circumstances and that Plaintiff’s claims have no merit. Centra has a number of defenses

   including, among others, that Centra, Dr. Dunlop and Dr. Judd met the applicable standard of care

   in treating Jonathan Warner, that Centra and Gillespie acted reasonably under the circumstances

   and in self-defense and in defense of others in restraining Jonathan Warner, that Jonathan Warner

   was contributorily negligent, his actions were illegal, he was not legally insane and thus

   responsible for his own actions, and he proximately caused his own injuries. Jonathan Warner’s

   mental state is central to many of Centra’s defense of the case. Even if Plaintiff could prove a

   violation of the standard of care or use of excessive force (which she cannot), Plaintiff still cannot

   meet her heavy burden of proving Jonathan Warner was legally insane and thus not responsible

   for his own actions in the PEC on January 11, 2016 that otherwise defeat her claims.

          On January 31, 2018, Centra sent a letter to counsel for the Warner family Paul Valois

   attached hereto as Exhibit 2 reminding Jonathan Warner, Ruth Ann Warner and the Warner

   Siblings of their preservation obligations and the vital importance of emails, text messages,

   calendar entries, task list entries, pictures, videos, social media or other information contained on

   mobile phones, tablets, computers and other devices belonging to or used by any of them. To

   ensure and facilitate the preservation of this information, Centra identified the mobile phones

   numbers of which it was aware for Jonathan Warner, Ruth Ann Warner and the Warner Siblings.
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 4 of 16 Pageid#: 2115




           On November 2, 2018, Lynchburg Circuit Court Judge Yeatts entered the Electronic

   Device Order in State Court Action CL18-220. Pursuant to Paragraph 3 of the Electronic Device

   Order, each of the Warner Siblings is required to: (1) “review the entire contents of all mobile

   phones, tablets, desktop and laptop computers, pagers and other electronic devices that any of them

   have owned or used at any time from December 1, 2015 to present (the “Warner Sibling

   Devices”);” and (2) produce (a) all communications between Jonathan Warner and any of the

   Warner Siblings from December 1, 2015 to January 31, 2016; (b) all communications between

   Ruth Ann Warner and any of the Warner Siblings from December 1, 2015 to January 31, 2016;

   and (c) all non-privileged communications to or from any of the Warner Siblings, documents

   created, generated, or possessed by any of the Warner Siblings, and all contents of all of the Warner

   Sibling Devices that refer or relate to (i) Jonathan Warner's mental state at any time between

   December 1, 2015 and January 31, 2016, irrespective of the date when the communication was

   made, (ii) Centra, (iii) this lawsuit, (iv) the shooting incident or any other events on January 10-

   11, 2016, or (v) the trip to Florida in December of 2015, or (vi) that discuss or question Jonathan

   Warner's mental health diagnoses or sanity or suggest that Jonathan Warner may not be insane.”

   See Exhibit 1.

           Shortly after the entry of the Electronic Device Order Plaintiff’s counsel advised Centra on

   January 18, 2019 that Plaintiff intended to non-suit State Court Action CL18-220 and several other

   related state court actions that Plaintiff had filed against Centra and others relating to this incident,

   including CL18-151 and CL18-152 in Richmond City Circuit Court. Plaintiff and Centra then

   negotiated the parameters of the non-suit. Centra agreed to Plaintiff’s non-suiting of these multiple

   cases pursuant to Virginia Code § 8.01-380 on the conditions that: (1) if Plaintiff chooses to refile,

   she will refile all available claims in one consolidated proceeding in Lynchburg, Virginia; and (2)
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 5 of 16 Pageid#: 2116




   to the extent a new case is filed, Plaintiff and Centra will request and consent to the entry of an

   order in the newly filed action (this Action) incorporating discovery, motions, objections and

   orders from State Court Action CL18-220.          After memorializing this agreement, Plaintiff

   dismissed all of these state court lawsuits. Ultimately, after a lengthy delay during which no

   lawsuit was pending, Plaintiff refiled one consolidated proceeding in the Western District of

   Virginia, Lynchburg Division (this Action).

          On August 15, 2019, Plaintiff refiled this Action against Centra and others in this Court.

   Complaint (ECF No. 1). As reflected in their Rule 26(f) Report dated January 15, 2020, the parties

   agreed that discovery would be delayed until after Defendants’ pending Rule 12(b)(6) motions to

   dismiss were heard. (ECF No. 37 ¶ 3). On March 19, 2020, the Court held a hearing on

   Defendants’ motions to dismiss. (ECF No. 42).

          On August 19, 2020, the Court entered its Order incorporating into this Action Orders and

   Discovery from Nonsuited State Court Action CL18-220, including Electronic Device Order

   attached as Exhibit 1.

          On August 24, 2020, the Court held a hearing where it was decided that the parties would

   conduct limited discovery on and then present for determination Centra’s PEC Group privilege.

   (ECF No. 58).     From August 2020 through November 2020, the parties conducted limited

   discovery on and briefed Centra’s PEC Group privilege (ECF Nos. 59-79). On November 17,

   2020, the Court held a hearing on the applicability of Centra’s PEC Group privilege (ECF No. 80).

          On November 30, 2020, the Court entered an Order and Memorandum Opinion granting

   in part Defendants’ motions to dismiss. (ECF Nos. 86-87). On December 17, 2020, Plaintiff filed

   an Amended Complaint (ECF No. 92) and a Motion for Reconsideration of the Court’s Order

   granting in part Defendants’ motion to dismiss (ECF Nos. 93-94). On December 21, 2020, the
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 6 of 16 Pageid#: 2117




   Court denied Plaintiff’s Motion for Reconsideration (ECF No. 96). On December 31, 2020,

   Defendants’ filed their Answers to Plaintiff’s Amended Complaint (ECF Nos. 97-98). Following

   several filings from the parties on the effect of the Court’s recent rulings, on January 22, 2021, the

   Court entered its Order denying as moot Plaintiff’s challenge to Centra’s PEC Group privilege

   (ECF No. 104).

          On January 12, 2021 (less than 2 weeks after answering the Amended Complaint), Centra

   sent a letter to the Warner Siblings concerning their non-compliance with the Electronic Device

   Order. On January 28, 2021, a meet and confer conference was held between counsel for Centra

   and counsel for Plaintiff and the Warner Siblings to determine which, if any, issues could be

   resolved between the parties without Court involvement. During this conference, counsel for the

   Warner Siblings claimed that none of them had a single communication or document responsive

   to the Electronic Device Order. Centra advised counsel for the Warner Siblings that it was

   impossible to believe that none of them had ever generated, sent or received a single text, email,

   instant message, photo or video about their brother being shot. Centra asked the Warner Siblings

   to double check and agreed to provide each of them a questionnaire to identify all of their devices,

   email accounts and mobile phone numbers and confirm that they have made specific searches for

   all of the required information, including: (a) all of their communications with Jonathan Warner

   from December 1, 2015 to January 31, 2016, (b) all of their communications with Ruth Ann

   Warner from December 1, 2015 to January 31, 2016, and (c) all of their documents and

   communications generated, sent or received and all contents of their devices at any time referring

   or relating to Jonathan Warner’s mental state, Centra, the lawsuit, the Florida trip in December

   2015, the shooting or the events of January 10-11, 2016. Centra further explained that it needed

   to receive this information before deposing the Warner Siblings.
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 7 of 16 Pageid#: 2118




          On February 3, 2021, Centra emailed counsel for Plaintiff and the Warner Siblings the

   questionnaire attached hereto as Exhibit 3 (the “Warner Sibling Electronic Device Verification

   Form”). After several follow up requests from Centra, on February 22, 2021, counsel for the

   Warner Siblings responded by claiming that the Electronic Device “Order has been satisfied years

   ago.” When Centra explained that the Electronic Device Order has not been satisfied because the

   Warner Siblings have not conducted the required review or produced a single responsive document

   or communication, on February 23, 2021, counsel for the Warner family responded by trivializing

   Centra’s concerns and acknowledging that the Warner Siblings’ responsive documents and

   communications likely have been spoliated. In counsel for the Warner family’s own words:

   “There probably were a ton of text messages from the relevant period talking about Jonathan

   and the shooting, but cell phones don't last long and Centra waited too long to ask for them.

   Those messages are almost certainly gone for good.” (Emphasis added).

          The Warner Siblings’ excuses are false. Centra has been asking the Warner Siblings for

   these communications and documents since January 2018 (see supra p. 3, Exhibit 2) and the

   Warner Siblings have been represented by counsel and aware of their preservation obligations at

   all times since the day of the incident on January 11, 2018 (see supra p. 2). If the Warner Siblings

   knowingly destroyed or deleted relevant communications or documents (whether to protect their

   brother or otherwise), there must be consequences.

          After this admission of spoliation, on February 26, 2021, counsel for the Warner Siblings

   sent a follow up email attempting to soften the blow. He claimed that the Warner Siblings “have

   already satisfied the demands of the order and have produced all responsive communications

   which there are none” and “they know nothing, and have nothing.” (Emphasis added).
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 8 of 16 Pageid#: 2119




          Again the Warner Siblings’ excuses are false. The Warner Siblings are neck deep in all

   aspects of this lawsuit. They have clearly generated, sent and received communications and

   documents responsive to the Electronic Device Order and possess critical evidence. On the night

   of the incident January 10, 2016, several of the Warner Siblings accompanied Jonathan Warner to

   the LGH Emergency Department (the “ED”), and one of them, Daniel Warner, accompanied

   Jonathan Warner to the treatment room and answered questions from the ED treating physician

   Dr. Dunlop. The next afternoon on January 11, 2016, Paul Valois was identified as counsel for

   the Warner Siblings. A few days later on January 15, 2016, two of the Warner Siblings were

   interviewed about the incident by WSET ABC News 13 (see supra p. 2). As the Amended

   Complaint itself makes clear, the Warner Siblings had direct firsthand knowledge of and

   involvement in all aspects of this incident, including the Warner family trip to Florida in December

   2015, that allegedly triggered his deterioration (Id. ¶¶ 39-42), the worsening of his symptoms when

   he returned home (Id. ¶¶ 43-44), the family church trip and the decision to take him to Centra for

   treatment on January 10, 2016 (Id. ¶ 45), his trip to and treatment in the Centra ED on January 10,

   2016 (Id. ¶¶ 48-52), and his injuries from the shooting (Id. ¶ 178).

          Plaintiff has put Jonathan Warner’s mental state squarely at issue by claiming that he was

   legally insane in an attempt to escape responsibility for his own contributorily negligent and illegal

   actions in the PEC on January 11, 2016 (see supra p. 2). Siblings arguably know each other better

   than anyone. The Warner Siblings are uniquely positioned to have knowledge and information

   that informs of their brother’s true mental state. It is also utterly inconceivable, especially in this

   day and age, that none of the 6 siblings ever once            generated, sent or received a single

   communication or document referring or relating to Jonathan Warner’s mental state, Centra, the
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 9 of 16 Pageid#: 2120




   lawsuit, the Florida trip in December 2015, the shooting or the events of January 10-11, 2016.

   Respectfully, we just don’t believe it and submit that no reasonable person would either.

          The Warner Siblings also have direct firsthand knowledge of and involvement in Jonathan

   Warner’s post-incident condition and care as well as a financial interest in the outcome of this

   litigation. As Plaintiff’s Petition to Appoint Conservator for Jonathan Warner attached hereto as

   Exhibit 4 confirms, the Warner Siblings provided substantial caretaking and, as of March 29,

   2017, Jonathan Warner was indebted to the Warner Siblings in the total amount of $81,365:




          There is zero chance that the Warner Siblings possess no communications or documents

   responsive to the Electronic Device Order unless, as their own counsel’s correspondence suggests,

   they spoliated them. The Electronic Device Order is clear. The Warner Siblings must: (1) review

   the entire contents of all devices they have owned or used at any time since December 1, 2015,

   including the contents of all emails, text messages, calendar entries, task list entries, pictures,

   videos, social media or other cloud or web based accounts or backups which are or may be

   accessible through such devices; and (2) search for, identify and produce all of the required

   information.” Electronic Device Order ¶ 3 Attached as Exhibit 1.
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 10 of 16 Pageid#: 2121




                                          LEGAL ANALYSIS

          I.      Enforcing The Electronic Device Order Is Necessary.

          As set forth above, there can be no question that the Warner Siblings have failed to comply

   with the Electronic Device Order. As a result, the Court should enforce the Electronic Device Order

   and require the Warner Siblings to: (1) review the entire contents of all devices they have owned

   or used at any time since December 1, 2015; and (2) search for, identify and produce all required

   information, including: (a) all communications between Jonathan Warner and any of the Warner

   Siblings from December 1, 2015 to January 31, 2016; (b) all communications between Ruth Ann

   Warner and any of the Warner Siblings from December 1, 2015 to January 31, 2016; and (c) all

   communications or documents generated, sent or received by any of the Warner Siblings and all

   contents of their devices from any time period that refer or relate to (i) Jonathan Warner's mental

   state at any time between December 1, 2015 and January 31, 2016, irrespective of the date when

   the communication was made, (ii) Centra, (iii) this lawsuit, (iv) the shooting incident or any other

   events on January 10-11, 2016, or (v) the trip to Florida in December of 2015, or (vi) that discuss

   or question Jonathan Warner's mental health diagnoses or sanity or suggest that Jonathan Warner

   may not be insane.” Electronic Device Order ¶ 3 Attached as Exhibit 1.

          II.     Further Relief Is Appropriate To Prevent Harm And Ensure Compliance.

          While enforcing the Electronic Device Order is necessary, it may be insufficient, especially

   if the Warner Siblings have spoliated relevant communications and documents. Under these

   circumstances, Centra also requests that the Court grant further relief to address the Warner Siblings

   non-compliance and to prevent harm to Centra.
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 11 of 16 Pageid#: 2122




                  A.      Standard for Contempt.

           When a court enters an Order, compliance is mandatory. See Audemars Piguet Holding

   S.A. v. Swiss Watch Int'l, Inc., 2015 U.S. Dist. LEXIS 3207 at *10 (S.D.N.Y. 2015) (quoting Oral-

   B Laboratories, Inc. v. Mi-Lor Corp., 810 F.2d 20, 24 (2nd Cir. 1987)). Those who fail to comply

   with an Order are in civil contempt. See Swimways Corp. v. Tofasco of America, Inc., 2009 U.S.

   Dist. LEXIS 122865, *4-5 (E.D. Va. 2009) (holding defendants in civil contempt for violating the

   court’s order and awarding attorneys’ fees); Axiom Res. Mgmt. v. Alfotech Solutions, LLC, 2011

   U.S. Dist. LEXIS 69451 (E.D. Va. 2011) (holding defendants in civil contempt for violating order

   and awarding attorneys’ fees).

           To establish civil contempt, the moving party must demonstrate: (1) the existence of a valid

   order of which the defendant had actual or constructive knowledge; (2) a showing that the order

   was in the movant’s favor; (3) a showing that the defendant violated the terms of the order and had

   knowledge of such violations, and (4) a showing that the movant suffered harm as a result. JTH

   Tax, Inc. v. Noor, 2012 U.S. Dist. LEXIS 138657, *5-6, 2012 WL 4473252, *9-12 (E.D. Va. 2012)

   (citing Ashcraft v. Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000)). See also JTH Tax, Inc. v. H&R

   Block Tax Servs., 359 F.3d 699 (4th Cir. Va. 2004). Although a finding of civil contempt must be

   established by clear and convincing evidence, “the court need not make a finding that the

   defendant’s actions were willful in order to find him in contempt of court.” Id.

           After a finding of contempt, “the court has broad discretion to fashion an appropriate remedy

   to coerce compliance.” Id. “If the court elects to impose a fine, the fine can be either compensatory

   or coercive,” and the fine “is appropriate to impress upon the defendants the need to take all steps

   necessary to carry out all facets of the Court’s order.” Id.
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 12 of 16 Pageid#: 2123




                  B.      Centra Satisfies Each Requirement for a Finding of Contempt.

          Centra easily satisfies each requirement for a finding of contempt. First, the Warner

   Siblings at all times have had actual knowledge of the Electronic Device Order. Second, the

   Electronic Device Order was in Centra’s favor. Third, the Warner Siblings have knowingly violated

   the Electronic Device Order. Finally, Centra is suffering harm as a result. The Warner Siblings are

   impeding Centra’s efforts to challenge Plaintiff’s assertion that Jonathan Warner was insane and

   thus not responsible for his actions in the PEC on January 11, 2016. Moreover, Centra has suffered

   harm by having to investigate the Warner Siblings’ violations of the Electronic Device Order and

   bring this Motion. See Swimways, 2009 U.S. Dist. LEXIS at *11-13 (attorney’s fees incurred in

   bringing contempt motion constitute harm caused by violation of order). Based on the Warner

   Siblings’ violations of the Electronic Device Order as set forth above, all of the above relief,

   including fines, fees and equitable relief, is appropriate. JTH Tax, Inc., 2012 WL 4473252, *9-12.

          III.    Third-Party Imaging of the Warner Sibling Devices Is Appropriate.

          Courts routinely provide for a third-party vendor to image electronic devices where the

   party’s production has inconsistencies or there is evidence of potential spoliation. See, e.g., Procaps

   S.A. v. Patheon Inc., 2014 WL 800468, at *3 (S.D. Fla. 2014) (ordering plaintiff to retain a “neutral,

   third-party forensic examiner” to image plaintiff’s electronic devices and collect plaintiff’s ESI

   where there was evidence of potential spoliation); Orrell v. Motorcarparts of Am., Inc., 2007 WL

   4287750, at *6-8 (W.D.N.C. 2007) (holding defendant was “entitled to conduct a forensic

   examination” of plaintiff’s home computer where plaintiff alleged her home computer “crashed”);

   Hardin v. Belmont Textile Mach. Co., 2007 WL 2300795, at *4-5 (W.D.N.C. 2007) (ordering

   imaging of a home computer where there were inconsistencies in the evidence produced during

   discovery); Antioch Co. v. Scrapbook Borders, Inc., 210 F.R.D. 645, 652-53 (D. Minn. 2002)
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 13 of 16 Pageid#: 2124




   (granting motion to compel and appointing a neutral expert to image computer equipment where

   data from a defendant’s computer was deleted).

           Imaging is warranted in this case not only because Warner Siblings’ response to subpoenas

   and the Electronic Device Order has been inadequate - indeed, literally non-existent - in response

   to Centra’s multiple attempts to facilitate compliance, see Hardin, 2007 WL 2300795, at *4, but

   also because counsel for the Warner Siblings has suggested they spoliated evidence.

           It is well-established that everyone involved must preserve evidence that may be relevant to

   that litigation. See, e.g., Orrell, 2007 WL 4287750, at *6 (citing Silvestri v. GMC, 271 F.3d 583, 591

   (4th Cir. 2001)). If the Warner Siblings fail to preserve relevant evidence, Centra will unquestionably

   suffer irreparable harm because a key element of Centra’s defense is demonstrating that Jonathan

   Warner (despite being troubled) is not totally insane and thus is responsible for his own contributorily

   negligent and illegal actions in the PEC on January 11, 2016. See Humphrey v. Sallie Mae, Inc.,

   2010 WL 2522743, at *1 (D.S.C. 2010) (granting request for expedited discovery on cell phone data

   where there was a risk of Verizon purging the electronic data, causing plaintiff “irreparable harm”).

           Here, the facts fully justify the Court’s requiring third-party imaging and examination of all

   of the Warner Sibling Devices. Centra has good cause to believe the Warner Siblings failed to

   preserve and are likely to destroy (or fail to prevent further destruction of) relevant evidence. Indeed,

   their own counsel has admitted as much. Importantly, to the extent the Warner Siblings have already

   deleted relevant communications or documents, imaging may help retrieve the deleted

   communications or documents, see, e.g., Orrell, 2007 WL 4287750, at *6-8 (forensic examination

   of computer where computer had crashed); Antioch, 210 F.R.D. at 652-53 (computer equipment

   subject to imaging where data was deleted); Procaps S.A., 2014 WL 800468 (forensic examination

   and attempt to recover deleted files where plaintiff may have spoliated evidence), and help Centra
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 14 of 16 Pageid#: 2125




   determine whether and to what extent any communications or documents have been deleted.

   Moreover, imaging Warner Siblings’ electronic devices will ensure they do not delete potentially

   relevant evidence in the future, thus preventing irreparable harm to Centra. Cf. Humphrey, 2010 WL

   2522743.

          The Court may order electronic devices to be imaged where, as here, the electronic data is a

   key aspect of the litigation. See Physicians Interactive, 2003 WL 23018270, at *10; Balboa

   Threadworks, 2006 WL 763668, at *4. Here, critical evidence is likely contained on the Warner

   Sibling Devices. The Warner Siblings presumably communicated extensively through electronic

   means concerning the events of January 10-11, 2016, both contemporaneously and after-the-fact. A

   brother being shot and seriously injured is a seminal event, the incident has generated substantial

   media coverage in which the Warner Siblings have actively participated, and it is utterly implausible

   to think that they never communicated about it with each other, their mother, their brother, their

   friends or other third parties via written or electronic communications. Nevertheless, despite their

   use of their mobile phones, tablets and computers to communicate, not one of the Warner Siblings

   has produced a single text message, email, picture, video, social media post or phone record

   responsive to the Electronic Device Order. The electronic evidence of such communications is

   plainly “at issue,” Physicians Interactive, 2003 WL 23018270, at *10, is “particularly important”

   here, Balboa Threadworks, 2006 WL 763668, at *4, and the Court should order the Warner

   Siblings to image and produce it.

          Imaging of the Warner Sibling Devices also may preserve and maintain critical metadata

   information. Metadata contains substantial information that is critical in litigation, such as

   “information describing the history, tracking or management of an electronic file,” and may assist

   in the authentication of documents. Kleppinger v. Tex. Dep’t of Transp., 2012 WL 12893654, at
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 15 of 16 Pageid#: 2126




   *9 (S.D. Tex. 2012) (quoting Fed. R. Civ. P. 26 advisory committee notes, 2006 Amendment). It

   also can provide information such as when and to whom communications were sent. Because there

   are serious and legitimate concerns of deletion of relevant files, and due to the nature of Plaintiff’s

   claims and Centra’ defenses, the use of metadata in this case is vital. The Warner Siblings have

   failed to produce any responsive communications or documents, much less any metadata.

          IV.     The Warner Siblings Should Bear The Cost of Imaging Their Own Devices.

          Finally, the Warner Siblings should bear the costs of imaging their own devices. In

   discovery, “the presumption is that the producing party should bear the cost of responding to

   properly initiated discovery requests.” TBC, Inc. v. DEI Sales, Inc., 2017 WL 4151261, at *7 (D.

   Md. 2017); see also Jones v. Bank of Am., N.A., 2015 WL 1808916, at *7 (S.D. W. Va. 2015)

   (producing party required to bear the cost of responding to discovery where there was no “good

   cause for a reallocation”). Indeed, where a party “could have avoided some of the document

   collection and production costs if it had simply complied with the Rules of Civil Procedure,” there

   is no good cause to reallocate the costs of responding to discovery to the requesting party. Jones,

   2015 WL 1808916, at *7 (emphasis added).

                                             CONCLUSION

          For the foregoing reasons, Centra respectfully requests that the Court grant its Motion,

   enforce the Electronic Device Order and award Centra the requested relief and any other relief the

   Court deems just and proper.


   Dated: March 9, 2021                   Respectfully Submitted,

                                          CENTRA HEALTH, INC.

                                          By: /s/ J. Walton Milam III
                                                     Of Counsel
Case 6:19-cv-00055-NKM-RSB Document 113 Filed 03/09/21 Page 16 of 16 Pageid#: 2127




   Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
   Daniel T. Sarrell, Esq. (VSB No. 77707)
   Joshua F. P. Long, Esq. (VSB No. 65684)
   Joshua R. Treece, Esq. (VSB No. 79149)
   J. Walton Milam III, Esq. (VSB No. 89406)
   WOODS ROGERS PLC
   P. O. Box 14125
   Roanoke, VA 24038-4125
   Phone: (540) 983-7600
   Fax: (540) 983-7711
   eperrow@woodsrogers.com
   dsarrell@woodsrogers.com
   jlong@woodsrogers.com
   jtreece@woodsrogers.com
   wmilam@woodsrogers.com

          Counsel for Centra Health, Inc., Dr. Dunlop and Dr. Judd



                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 9th day of March, 2021, a true and accurate

   copy of the foregoing was electronically filed with the Clerk of Court using the CM/ECF system

   which will send notice to all counsel of record:



                                                 /s/ J. Walton Milam III
